MORIAL, Judge
(concurring).
This action is distinctly different from Palone v. Jefferson Parish School Board, 297 So.2d 208 (La.App. 4 Cir. 1974), writ granted, 299 So.2d 798, La., in which certain positions of “second assistant principals” were abolished and the former “second assistant principals” were demoted to lower positions from which they previously had been promoted. LSA-R.S. 17:444. The plaintiffs herein have not been “disciplined, removed or demoted” and the Board’s action is not violative of the teacher tenure law’s protection. LSA-R.S. *74617:441 et seq; Mouras v. Jefferson Parish School Board, 300 So.2d 540 (La.App. 4 Cir. 1974), writ refused, November 15, 1974.
The action of the Board not having resulted in the abolishment of a position(s), nor the disciplining, removal or demotion of anyone, I deem it unnecessary to engage in a discussion of good or bad faith as was done in Dugas v. Ascension Parish School Board, 288 La. 80, 81 So.2d 817 (1955).